
	
		I
		111th CONGRESS
		1st Session
		H. R. 4035
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2009
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  estate of a decedent to use the capital loss carryover of the decedent as a
		  deduction against estate tax.
	
	
		1.Treatment of capital loss
			 carryover as a deduction against estate tax
			(a)In
			 generalPart IV of subchapter
			 A of chapter 11 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new section:
				
					2059.Unused capital
				loss carryover
						(a)In
				generalFor purposes of the
				tax imposed by section 2001, the value of the taxable estate shall be
				determined by deducting from the value of the gross estate an amount equal to
				the unused capital loss carryover of the decedent.
						(b)Unused capital
				loss carryoverFor purposes of this section, the term
				unused capital loss carryover means an amount equal to the capital
				loss carryover under section 1212(b) which would (but for the decedent’s death)
				be carried from the decedent’s last taxable year to a later taxable year of the
				decedent (or the surviving spouse of the
				decedent).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			
